     Case 3:20-cv-01545-JLS-BLM Document 16 Filed 11/13/20 PageID.119 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANDREW SILBERBERG,                                   Case No.: 20-CV-1545 JLS (BLM)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13   v.                                                   MOTION TO DISMISS ENTIRE
                                                          ACTION WITH PREJUDICE
14   DAUNTLESS DISCOVERY LLC, a
     limited liability company; and DOES 1
15                                                        (ECF No. 15)
     through 10, inclusive,
16                                   Defendants.
17
18   DAUNTLESS DISCOVERY LLC,
19                              Counterclaimant,
20   v.
21   ANDREW SILBERBERG, an individual,
22                           Counter-Defendant.
23
24         Presently before the Court is the Parties’ Joint Motion to Dismiss Entire Action with
25   Prejudice (“Joint Mot.,” ECF No. 15). Good cause appearing, the Court GRANTS the
26   Joint Motion. The Court DISMISSES this action WITH PREJUDICE as to all claims
27   and counterclaims alleged by the Parties herein. As stipulated between the Parties, each
28   shall bear its own costs and attorneys’ fees. As this concludes the litigation in this matter,

                                                      1
                                                                                20-CV-1545 JLS (BLM)
     Case 3:20-cv-01545-JLS-BLM Document 16 Filed 11/13/20 PageID.120 Page 2 of 2



1    the Clerk of the Court SHALL CLOSE the file.
2          IT IS SO ORDERED.
3    Dated: November 13, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                      20-CV-1545 JLS (BLM)
